DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2014/0345088 to Kobayashi et al.
Regarding claim 1, Kobayashi et al. discloses a zipper tape (molded fastener part) comprising: a first resin portion (fastening rail layer) made of a resin composition whose main polymer is polyolefin (paragraphs [0026]-[0027]), the first resin portion comprising a pair of base strips and a pair of engaging portions being engageable with each other and respectively projecting from surfaces of the pair of base strips facing with each other (paragraph [0026]; Fig. 1); and a second resin portion (substrate layer) made of a resin composition whose main polymer is polyester (paragraphs [0014]-[0025]), the second resin portion at least covering surfaces of the pair of base strips opposite from the engaging portions (Fig. 1).
Regarding claim 2, Kobayashi et al. discloses a bonding resin layer (adhesive layer) provided between the first resin portion and the second resin portion (paragraphs [0028]-[0030]; Fig. 1).

Regarding claim 8, Kobayashi et al. discloses a container body welded with the zipper tape (paragraph [0054]).
Regarding claim 9, Kobayashi et al. discloses a layer of the container body facing with the zipper tape is made of a resin composition whose main polymer is heat-sealable PET (paragraph [0054]).
Regarding claim 10, Kobayashi et al. discloses the container body forms a bag body (paragraph [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2006/0229183 to Bois and Patent Application Publication No. 2014/0345088 to Kobayashi et al.
Regarding claim 1, Bois discloses a zipper tape comprising: a first resin portion (240) made of a resin composition (paragraphs [0029]-[0030]), the first resin portion comprising a pair 
Regarding claim 2, Bois and Kobayashi et al. discloses the claimed invention, as discussed above, except for a bonding resin layer provided between the first resin portion and the second resin portion.  Kobayashi et al. teaches that it is known in the art provide a bonding resin layer (adhesive layer) between the first resin portion and the second resin portion in an analogous zipper tape.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a bonding layer between the first resin portion and the second resin portion in the Bois zipper tape, as in Kobayashi et al., in order to secure the first and second resin portions together.
Regarding claim 3, Bois discloses the second resin portion at least partially covers an end surface of the base strips in a width direction of the zipper tape (Figs. 4-12).

Regarding claim 5, Bois discloses the second resin portion forms a slab portion extending outwardly in the width direction of the zipper tape with respect to the end surface of the base strips (Figs. 4-12).
Regarding claim 6, Bois discloses the first resin portion comprises a plurality of resin portions arranged in parallel with each other in the width direction of the zipper tape, and the second resin portion forms the slab portion between the plurality of resin portions (Fig. 12).
Regarding claim 7, Bois and Kobayashi et al. disclose the claimed invention, as discussed above.  Bois especially disclose the engaging portions comprising a male member and a female member.  However, it is uncertain if the engaging portions contact in surface with each other to form a hermetic sealing engagement.  Kobayashi et al. teaches that it is known in the art provide engaging portions comprising a male member and a female member that contact in surface with each other to form a water proof sealing engagement (paragraph [0054]; “TABLE2”) in an analogous zipper tape, which meets the recitation “the engaging portions comprise a male member and a female member contacting in surface with each other to form a hermetic sealing engagement.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention make the male and female engaging portions contact in surface with each other to form a hermetic sealing engagement in the Bois zipper tape, as in  Kobayashi et al., in order to provide a water proof seal.
Regarding claim 8, Bois and Kobayashi et al. disclose the claimed invention, as discussed above, except for a container body welded with the zipper tape.  Kobayashi et al. teaches that it is known in the art to weld analogous zipper tape to a container body (paragraph [0054]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to weld the Bois zipper tape to a container body, as in Kobayashi et al., in order to provide an openable and resealable container body.
Regarding claim 9, Kobayashi et al. discloses a layer of the container body facing with the zipper tape is made of a resin composition whose main polymer is heat-sealable PET (paragraph [0054]).  Therefore, welding the Bois zipper tape to a container body, as in Kobayashi et al. and discussed above, meets the recitation “a layer of the container body facing with the zipper tape is made of a resin composition whose main polymer is heat-sealable PET.”
Regarding claim 10, Kobayashi et al. discloses the container body forms a bag body (paragraph [0054]).  Therefore, welding the Bois zipper tape to a container body, as in Kobayashi et al. and discussed above, meets the recitation “the container body forms a bag body.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734